58




     OFFICE OF THE ATTORNEY       GENERAL   OF TEXAS
                         AUSTIN




tionorableJoe P. Flack
County Attoraey
Mf4na.rd
       county
l&mar& Tsxaa
                                       A




                                            +%&la Independent
                                              xlt,he818otion
                                               th8 election



                                     dplnfon on the quertlonr




        ‘An applioationhas been filed;’with the County
     Board of 9ohooX Truate8s of MenaM County prayirz
     that the amid County Eoard of zc+ol Tmstbes   ds-
     clam the election held on the leithdmg OS Juns
     199tS,to be null end void and OS p efl’eot.
        "The applicationrecItea the f&at that 1 fncie-
     pendent Sohool Oiatrict and 6 Comgon Sohool Dis-
     tricts wwe involved 6tm.ithat the;eleetfonordez
                                                                                                          59




        hllrd
        “---;ots
                            fn~       anly     one   voting    ~1800     whloh 88s the
                       plaoe for the Xndopoadozb   Dim-
        t&i.    And fir all soho oloation8 it has boon
        owtomary thmt a voting plaoe be provided in each
        OS the u&tea& dlrtrlcts. Axluthat aauo of the
        votecr rmat to th4 usudl voflng p&*ou    in ths
        odd Gemman 8obooX Bistriabr finding no aspor-
        tunity ~to vote*
           ~lth theai raato b4r0P4 you th4 county Ihard
         0rs0hool mwb4u    of n4nud County requerta that
        .~~m~ro&o~    0p"on mad a$104 on the iolloring




                 to yaw quortfon ilo..I,you are adviasd tbut
                 of SahoalTra8Wem Qooe not bat0 the 4ub2uw-
                                           PBOdlstoiob oowt
 las $lP1sdfotionof *u&o1ostton Oontolt8. 800 &tiolo 8009
 ot HQ*

            I1oplyingto youz,8ooondQwr*ion, Te twnk fb l3utla n
 TU     la,@, although me have boos urvblo to find uy euo ok).all
 fowa              with    the oarno under            oomsldomtLoa.          A annboo QS oun
.hr~0    h4za             that    a    M$dty          y0t0    0r   th0   YO~OWS   Of   ,th0   pm3   804
 dlntz'idt1s rll that 18 raqtirodr It the olootion hrr(L
                                                       c4043a
 ln eeoh OS the dlstriots, rradCLm8joPftr OS th0 Vatwa in ?OUV
 out of five dletrlota had beon out ag&lnet the annezatloa and
 a majority Qx the fifth dbtrlet La SWJOS OS rnneution bad beexi
 cast auff2oientto ovoroome thr’aajor~a~alnet     ammxation in
 the othe)~four dirtrlote, the proporitlonrould have been Se&-
 4 oamiod~in favor at urnexation. As stated above, we have
 been uwbls to find a oow wherein the election uaa held in 0x11~
                                                                                             60


lionw8ble Joe P. FM&,            plriz;o #S




OXW   1@44v   4Uld   U4   $kva   Vi~th   @k4   OpfXltOIl   OXplWk6Oci        by    til0
CcnAx
    eJ Attozlrsy to i&b 8tf44t tbrt    it              +oUld   hfi’?II     b44rt   bettelr
a nUb a fwto h & dUm llec tl8n   lti pore               than   ma        pleas.